Order filed January 30, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00728-CV
                                   ____________

                           MARIA REYES, Appellant

                                         V.

       SOUTHERN VANGUARD INSURANCE COMPANY, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1099091

                                    ORDER

      Appellant’s brief was due January 15, 2020. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
February 28, 2020, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.